Order reversed, with costs, and the decree of Supreme Court, Westchester County, reinstated on the opinion by Mr. Justice John J. Dillon at Special Term. The courts below having agreed as to the highest and best use of the property but having differed on valuation, the question before us is "which decision is conformable with the weight of evidence” (Matter of City of New York [Coogan], 20 NY2d 618, 623).
Concur: Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke.